DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (2019/0158263).
Regarding claims 7 and 10, Lee discloses a method and a terminal (see WTRU in paragraph 0036) comprising: a receiver that receives a specified signal including a synchronization signal and a broadcast channel (see the RS to be communicated in the second direction may include any of: (1) primary and secondary synchronization signals (PSS/SSS), (2) a physical broadcast channel (PBCH), (3) a DL CRS 630 and/or (4) a Demodulation-RS (DM-RS) in paragraphs 0103, 0634); and a controller that controls a reception of a demodulation reference signal for a downlink shared channel (see PDSCH in figure 20) while assuming that the demodulation reference signal does not collide with the specified signal (see collision avoidance procedures in paragraph 0088 and one or more DL DM-RS REs may be time and/or frequency shifted or one or more symbols associated with the DL DM-RS 640 may be time 
Regarding claim 8, Lee discloses wherein if the demodulation reference signal is mapped (see mapping of resource elements (REs) in paragraph 0131 and figure 20) to a start symbol of a scheduled downlink shared channel (see symbols in paragraph 0236 and PDSCH in figure 20) and the demodulation reference signal is mapped into a specified resource, then the demodulation reference signal is shifted to a subsequent symbol (see one or more symbols associated with the DL DM-RS 640 may be time shifted (e.g., the symbols 605-6 and 605-7 of slot 1 may be time shifted to other symbols, for example, symbols 605-3 and 605-4 of slot 1 in paragraph 0236 and figure 20. Note that “time shifted to other symbols” can be shifted to a subsequent symbol). 
Regarding claim 9, Lee discloses wherein if the demodulation reference signal is mapped to a start symbol of the scheduled downlink shared channel and is mapped into the specified resource (see mapping of resource elements (REs) in paragraph 0131; symbols in paragraphs 0236 and PDSCH in figure 20), then the demodulation reference signal is shifted to a symbol that is immediately after the specified resource (see time shifted to other symbols, for example, symbols 605-3 and 605-4 of slot 1 in paragraph 0236. Note that “time shifted to other symbols” can be shifted to a symbol that is immediately after the specified resource). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472